      Case 1:18-cv-08250-JSR Document 31 Filed 11/01/18 Page 1 of 6



                     UNITED STATES DISTRICT COURT

                   SOUTHERN DISTRICT OF NEW YORK


WINKLEVOSS CAPITAL FUND, LLC,              Case No. 18-cv-8250 (JSR)

             Plaintiff,                    MOTION TO CONFIRM
                                           ATTACHMENT ORDER
     v.

CHARLES SHREM,

             Defendant.




                                    i
             Case 1:18-cv-08250-JSR Document 31 Filed 11/01/18 Page 2 of 6



                                             TABLE OF AUTHORITIES

                                                             Statutes

N.Y. C.P.L.R. § 6211(b) ......................................................................................................... 1, 4

N.Y. C.P.L.R. §§ 6214, (a) ...................................................................................................... 1, 4




                                                                  ii
          Case 1:18-cv-08250-JSR Document 31 Filed 11/01/18 Page 3 of 6



        Winklevoss Capital Fund, LLC (“WCF”), by and through its undersigned counsel,

submits this motion to confirm the levies obtained pursuant to the Court’s October 2, 2018 Order

on Attachment and to request a ten-day extension on moving for such confirmation for the

below-listed entities who have not timely filed a Garnishee’s Statement.

        WCF further moves for confirmation of the levy on all personal property under

Defendant Shrem’s possession or custody, which became effective on October 29 when Shrem

was served with the Attachment Order. N.Y. C.P.L.R. § 6214(a).

        This Motion for Confirmation is made pursuant to N.Y. C.P.L.R. § 6211(b) and the

Court’s October 2 Order, both of which require a motion for confirmation within ten days of the

first levy obtained pursuant to an ex parte order of attachment. A levy is effective upon service of

such an order. N.Y. C.P.L.R. § 6214. WCF served all garnishees on October 22, 2018 and

October 23, 2018. Thus, the instant motion is timely as it is being filed fewer than ten days after

the first levy was effective.

        In an effort not to duplicate papers, WCF refers the Court to its September 11, 2017 ex

parte Application for Attachment, Dkt. Nos. 24-29, which outlines the reasons why the

attachment is proper.

        Pursuant to the Attachment Order, WCF served a copy of the Order on each garnishee

through its registered agent for service of process in New York as well as through other means

intended to give prompt notice to the garnishee. Proofs of Service are filed herewith. See

Declaration of Tyler Meade (“Meade Decl.”), Ex. 1. WCF served the following garnishees:

                Entity/Person                                     Date of Service
         Bank of America Corporation                                October 22
                   Bank Ozk                                         October 22
      Branch Banking and Trust Company                              October 22
              bitFlyer USA, Inc.                                    October 22
                  Bitpay, Inc.                                      October 22
             Bitstamp USA, Inc.                                     October 22


                                                 1
           Case 1:18-cv-08250-JSR Document 31 Filed 11/01/18 Page 4 of 6



             Bittrex LLC/Bittrex Inc.                                   October 22/October 23
                 Centennial Bank                                             October 22
            Charles Schwab & Co., Inc.                                       October 22
           Circle Internet Financial, Inc.                                   October 22
                   Coinbase, Inc.                                            October 22
           Digital Asset Holdings, LLC                                       October 22
          E*Trade Financial Corporation                                      October 22
             Fidelity Investment, Inc.                                       October 22
                 Fifth Third Bank                                            October 22
                  itBit PTE., Ltd.                                           October 22
          J.P. Morgan Chase Bank, N.A.                                       October 22
             Local Bitcoins USA, Inc.                                        October 22
               Noble Markets, LLC                                            October 22
              Payward, Inc. (Kraken)                                         October 22
     The PNC Financial Services Group, Inc.                                  October 22
                   Poloniex, LLC                                             October 22
               TD Ameritrade, Inc.                                           October 22
             Trustco Bank Corp., NY                                          October 22
     Wells Fargo Advisors Financial Network,                                 October 22
                        LLC
     Wells Fargo Bank, National Association                                    October 22
         Wells Fargo USA Holdings, Inc.                                        October 22
                     Xapo, Inc.                                                October 22

          WCF also served Shrem with the Complaint the Summons and the Attachment Order on

October 29. Meade Decl. Ex. 2.

         The following entities have provided a Garnishee’s Statement to WCF and the Court

pursuant to the Attachment Order:


               Entity                           Assets Recorded                            Date
            Bittrex, Inc.1                      .00051673 BTC                            October 26
                                                .03916985 BTG
                                                .19110000 CRB
      Branch Banking and Trust                       None                                October 26
               Company
    Circle Internet Financial, LLC               .00006420 BTC                           October 25
     Digital Asset Holdings, LLC                      None                               October 26
            itBit PTE. Ltd.                           None                               October 22
      Local Bitcoins, USA, Inc.                       None                               October 24
         Noble Markets, LLC                           None                               October 26
            Poloniex, LLC                             None                               October 25
    Wells Fargo Advisors Financial                    None                               October 23
            Network, LLC

1
  Based on an October 30 correspondence with Bittrex’s counsel, the undersigned anticipates that Bittrex will be
submitting an amended Garnishee’s Statement owing to a typo in the original which may alter the total assets under
levy.


                                                        2
           Case 1:18-cv-08250-JSR Document 31 Filed 11/01/18 Page 5 of 6



              Xapo, Inc.                          .00005414 BTC                           October 26

        The following entities have provided WCF written with notice that they do not hold any

assets of Defendant Shrem, though WCF has not received a sworn Garnishee’s Statement and is

unaware of whether any have been filed with the Court (see Meade Decl., Ex. 3):


                       Entity                                                      Date
           Bank of America Corporation                                           October 22
                     Bank Ozk                                                    October 22
                 bitFlyer USA, Inc.                                              October 24
                Bitstamp USA, Inc.                                               October 25
                  Centennial Bank                                                October 22
            Charles Schwab & Co., Inc.                                           October 22
                Fidelity Investments                                             October 23
           J.P. Morgan Chase Bank, N.A                                           October 29

        WCF has not received an official written response to service of the Attachment Order

from the following entities within five calendar days of service:


                                                  Entity
                                                Bitpay, Inc.
                                              Coinbase, Inc.2
                                      E*Trade Financial Corporation3
                                             Fifth Third Bank
                                               Payward, Inc.
                                  The PNC Financial Services Group, Inc.4
                                            TD Ameritrade, Inc.
                                            Trustco Bank Corp.
                                  Wells Fargo Bank, National Association
                                      Wells Fargo USA Holdings, Inc.




2
  A Coinbase representative has informed the undersigned that it does not hold Shrem’s assets, but so far has not
provided an official written response. Meade Decl. ¶ 5.
3
  An E*Trade representative has informed the undersigned that it does not hold Shrem’s assets, but so far has not
provided an official written response. Meade Decl. ¶ 5.
4
  A PNC representative has informed the undersigned that it does not hold Shrem’s assets, but so far has not
provided an official written response. Meade Decl. ¶ 5.


                                                         3
          Case 1:18-cv-08250-JSR Document 31 Filed 11/01/18 Page 6 of 6



       WCF hereby moves for confirmation of the levy on the assets held at Circle Internet

Financial, LLC, Bittrex, Inc., and Xapo, Inc identified above as well as any of the other

Garnishees who may come into possession or custody of Shrem’s assets.

       WCF further moves for confirmation of the levy on Defendant Shrem of any and all

personal property within Defendant Shrem’s possession or custody up to and including 5000

bitcoin, less the amount levied with the Garnishees. See N.Y. C.P.L.R. § 6214.

       Pursuant to N.Y. C.P.L.R. § 6211(b), WCF further moves for an additional ten days to

move for confirmation of the Attachment Order against those entities who have not timely

provided the Court with a Garnishee’s Statement.


DATED: November 1, 2018                 Respectfully submitted,


                                        By: /s/ Tyler Meade

                                        Tyler Meade
                                        THE MEADE FIRM p.c.
                                        California Office:
                                            12 Funston Ave., Suite A
                                            San Francisco, CA 94129
                                        New York Office:
                                            111 Broadway, Suite 2002
                                            New York, NY 10006
                                        Telephone: (415) 724-9600
                                        tyler@meadefirm.com

                                        Attorneys for Plaintiff




                                                 4
